DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 1/15/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For example only:
In claim 1: the phrase “a locking mechanism is provided for connecting the tool to the shaft in a locked manner, wherein the locking mechanism is arranged in such a way that, during operation, the tool can be driven by the shaft in both rotation directions to chop or blend a food” is vague as used. It is not clear what arrangement the applicant is referring to. For example, what is the locking manner?

Claim 4 is indefinite since all that the applicant considers to be encompassed by the phrase “a lower part” in line 2 cannot be determined. A lower part of what? This terminology is repeated throughout the claims.
Claim 5 is indefinite because it is not clear what the “an upper part” in line 2 is intended to encompass. An upper part of what? This terminology is repeated throughout the claims.
With respect to claims 7-8, 12 and 19-20: the claim language is confusing since it appears to be method steps in an apparatus claim. How do the method steps further structurally limit the claim apparatus? 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Wulf et al discloses in Figs. 1-18, a food preparation appliance comprising a food preparation pot (34 , 36 and 38) and a rotatable tool configured to chop or blend a food in the food preparation pot, wherein the tool (112, 116)  is detachably connected to a shaft 56 with gear tooth 58, which is at least partially outside the food preparation pot in order to be coupled to a drive 64 for rotation, wherein a locking mechanism 54 is provided for connecting the tool to the shaft in a locked manner [0056], wherein the locking mechanism is arranged in such a way that, during operation, the tool can be driven by the shaft in both rotation directions to chop or blend a food [0012], [0076], [0089] and [0129]. Additionally, Wulf et al discloses, a pot through-hole [0070] stating that (When inserted onto the collared jar 34, the blade base 110 forms a sealed bottom for the collared jar, and the two elements form an opened-top container. Although described as being removably attachable (i.e., by threads) to the collared jar, the blade base 90 may be permanently or removably attached to the bottom of the collared jar 34 or another container. However, providing a removable blade base 110 permits easier cleaning of the blender 30).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 10-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wulf et al in view of Arnold et al (US 2013/0206771).
Wulf et al discloses most of the elements of these claim but for the particular locking member.
Arnold et al teaches the concept of providing a locking member 17 to lock/connect two structures together having a movable locking member 21 and engaging recess 22. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the locking member in the device of Wulf et al with the locking member as taught by Arnold et al since they are alternate types of locking means which will perform the same function, if one is replaced with the other, and especially since the applicant stated that different configuration for the locking member can be used (see paragraph [0028] of the applicant publication) and because the type of locking member does not appear to provide any unexpected result. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the cited reference disclose food preparation appliances with shaft extending at least partially outside the food preparation pot/container.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725